           Case 5:19-cv-00903-G Document 35 Filed 02/14/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF OKLAHOMA

PATRICK ROTH,                                 )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CIV-19-903-G
                                              )
JOHN RICKETTS (BADGE #1126)                   )
et al.,                                       )
                                              )
       Defendants.                            )

                                         ORDER

       On October 31, 2019, Plaintiff Patrick Roth filed an Amended Complaint (Doc. No.

11), raising federal civil-rights claims against Defendant John Ricketts (Badge #1126)

(“Ricketts”) and Defendant Oklahoma City (“City”). Defendant City has filed a Motion to

Dismiss (Doc. No. 24), to which Plaintiff has responded (Doc. No. 28).

       In its Motion, Defendant City seeks dismissal of certain claims, namely: (i)

Plaintiff’s official-capacity claims against Defendant Ricketts; and (ii) Plaintiff’s claims

for punitive damages against Defendant City and against Defendant Ricketts in his official

capacity. See Def.’s Mot at 1-5. In his Response, Plaintiff affirmatively states that he

agrees with Defendant City’s Motion and does not object to dismissal of these claims. See

Pl.’s Resp. at 1-2.

       Accordingly, the Court construes Plaintiff’s response as a request for dismissal of

the relevant claims and GRANTS this request. See Fed. R. Civ. P. 41(a)(2). Plaintiff’s

legal claims against Defendant Ricketts in his official capacity, and all claims for punitive

damages against Defendant City or against Defendant Ricketts in his official capacity, are
        Case 5:19-cv-00903-G Document 35 Filed 02/14/20 Page 2 of 2



hereby DISMISSED WITHOUT PREJUDICE. Defendant City’s Motion (Doc. No. 24) is

DENIED AS MOOT.

     IT IS SO ORDERED this 14th day of February, 2020.




                                      2
